Title: From Thomas Jefferson to James Francis Moore, 25 December 1780
From: Jefferson, Thomas
To: Moore, James Francis



Sir
Richmond Decemr. 25. 1780.

The instructions given you here for the purchase of beef and flour you will now be pleased to consider as extended to the procuring 200,000 rations. I send you by Colo. Campbell £300,000 in part of what may be necessary to be paid for these and other purposes and shall avail myself of other safe opportunities as they occur to send you further sums till you shall have received a sufficiency to make good all contracts. Besides this you are desired to have built immediately one hundred light barges fit to transport men and stores either up or down stream. The whole of these provisions and boats must be in readiness at Fort Pitt by the first of march and are to be subject to the orders of Colo. Clarke. I must urge extreme punctuality as to the time of being in readiness as a body of militia and regulars are ordered to be at Fort Pitt that day to fall down immediately the river. Your accounts are to [be] finally setled with the board of Auditors.

T J.

 